DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.

Status of Claims
Claims 1, 2, 4-14, 16, and 17 are pending.  Of the pending claims, claims 1, 2, and 4-8 are examined on the merits, and claims 9-14, 16, and 17 are withdrawn from examination.

Status of Claim Rejections Under 35 USC § 112
The previous rejection of claims 1, 2, 4, 5, and 8 under 35 U.S.C. § 112(a) is withdrawn in view of the amendment to claim 1.
The previous rejection of claims 1, 2, 4, and 8 under 35 U.S.C. § 112(b) is withdrawn in view of the amendment to claim 1.

Claim Interpretation
Claims 1, 2, and 4-8 are product-by-process claims because they seek to define the claimed product by its method of manufacture.  The preamble of the claims is directed to a magnetic powder, but the body of the claims recites the components used to make the magnetic powder, which implies a step of producing the powder (“...synthesized from a mixture of...”).  It is noted that the claim includes two separate sets of powders: (i) the powder used to make the magnetic powders (precursor powders or intermediate), and (ii) the magnetic powder (final product) resulting from transforming the precursor powders.
The patentability of product-by-process claims is determined by characteristics of the product itself recited in the claim, not on its method of manufacture.  When the prior art discloses a product appearing to be identical or substantially identical to the claimed product, the burden falls on applicant to show an unobvious difference.  See MPEP § 2113.  In this case, the product is the magnetic powder, and prior art disclosing limitations of the magnetic powder will meet the claim limitations regardless of method of manufacture and precursor components used.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0084370 (A1) to Sakuma et al. (“Sakuma”).
Regarding claims 1, 2, and 4-7, Sakuma teaches a magnetic compound having the following formula (abstract; para. [0008]-[0032], [0046]):

    PNG
    media_image1.png
    50
    291
    media_image1.png
    Greyscale


R1 and R2 correspond to ‘R’ in the claim.  R1 can be Sm.  Para. [0008], [0047].  R2 can be Zr and/or Nd.  Para. [0009], [0050].  The subscript ‘x’ corresponds to ‘x’ in the claim.  The value of x as the subscript of R2 is 0 ≤ x ≤ 0.7 (para. [0012], [0050]), which encompasses the claimed range.
The subscript ‘y’ corresponds to ‘y’ in the claim.  The value of y as the subscript of Co is 0 ≤ y ≤ 0.7 (para. [0013], [0057]), which encompasses the claimed range.
T corresponds to ‘T’ in the claim.  T can be one or more elements selected from the group consisting of Ti, V, Mo, Si, and W.  Para. [0052].  The subscript ‘c’ corresponds to ‘z’ in the claim.  The value of c as the subscript of T is less than 7.7 atom %, which in the formula RFe12-xTix corresponds to less than 1 (para. [0055]), which falls within the claimed range.  The ratio of ‘b’+’c’ (Fe, Co, and T collectively) to the ‘a’ of (R1 and R2 collectively) is about 12 to 1 (para. [0055]; Table 1 – Examples 1-3), which meets the proportions in the claimed formula of (Fe+Co+T) to (R+Zr) of 12 to 1. 
M corresponds to ‘M’ in the claim.  M can be one or more elements selected from the group consisting of Al, Cr, Cu, Ga, Ag, and Au.  Para. [0056].
The transitional phase “consisting of” is met because Sakuma does not require the presence of any element outside those recited in the claimed formula.  All other elements taught by Sakuma are optional as shown by the use of the phrase “one or more of” in their disclosure.
The compound has a ThMn12 phase.  Para. [0058], [0062].  The α-(Fe,Co) phase, which is a phase other than the ThMn12 phase, is less than 12.3%.  Para. [0058].  A range of less than 12.3% includes zero or substantially zero, thereby meeting the claim limitation of single-phase, as the ThMn12 is the sole remaining phase.   
The magnetic compound can be in the form of particles (magnetic powder).  Para. [0071], [0072].
Sakuma does not disclose the claimed precursor materials but still meets the claim limitations, as it teaches the final claimed product regardless of method of manufacture.  See ‘Claim Interpretation’ above and MPEP § 2113.
Regarding claim 8, the particle diameters can be 30 µm or less (para. [0073]), which encompasses the claimed range.

Response to Arguments
Applicant’s arguments with respect have been considered but are moot because the prior art traversed are not relied upon in the current Office action to reject the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
June 17, 2022